502 Pa. 164 (1983)
465 A.2d 641
COMMONWEALTH of Pennsylvania
v.
Steven C. ZOCK, Appellant.
Supreme Court of Pennsylvania.
Argued September 15, 1983.
Decided September 23, 1983.
Joseph C. Barnhart, Altomare & Barnhart, (court-appointed), Tionesta, for appellant.
Richard A. Hernan, Jr., Dist. Atty., John A. Aranyos, Asst. Dist. Atty., Warren, for appellee.
Before ROBERTS, C.J., and NIX, LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON and ZAPPALA, JJ.


*165 ORDER
PER CURIAM:
The appeal is dismissed as having been improvidently granted.